Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 15, 2014

                                        No. 04-13-00752-CV

                                         Lance WINDHAM,
                                             Appellant

                                                   v.

                                 TRIANON PROPERTIES LLC,
                                         Appellee

                    From the County Court at Law No. 5, Bexar County, Texas
                                    Trial Court No. 386604
                            Honorable Jason Pulliam, Judge Presiding


                                           ORDER
       Appellant’s brief was due on November 27, 2013. Neither the brief nor a motion for
extension of time has been filed.

         We, therefore, ORDER appellant to file, on or before January 27, 2014 his appellant’s
brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)
why appellee is not significantly injured by his failure to timely file a brief. If appellant fails to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court_